DETAILED ACTION
The following Office Action is in response to the Non-Provisional Patent Application filed on August 8, 2019.  Claims 1-10 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Newell et al. (US 2016/0220403, hereinafter Newell).
Concerning claim 1, the Newell et al. prior art reference teaches a delivery system for deploying an implant at a target site within a mammalian vasculature (Figure 1; 110), the implant having a compressed delivery configuration (Figure 1; 200) and an expanded deployed configuration (Figure 7A; 200), the delivery system comprising: a delivery catheter having a lumen (Figure 1; 110); an elongate delivery wire assembly at least partially disposed within the delivery catheter lumen (Figure 1; 140), the delivery wire assembly being translatable relative to the delivery catheter and having an implant loading region configured for seating the implant constrained within the delivery catheter lumen (Figure 2; 300) and the implant is in the compressed delivery configuration (Figure 2; 200); and an implant distal protection feature (Figure 2; 400) comprising a central portion coupled to the delivery wire assembly distal of the implant loading region (Figure 2; 180), and a peripheral portion extending proximally from the central portion to at least partially cover a distal end portion of the implant when the distal portion of the delivery wire assembly including the implant and the distal protection feature is constrained within the delivery catheter lumen (Figure 1; 400), wherein the peripheral portion of the implant distal protection feature remains extending in the proximal direction when the 
Concerning claims 2-4, the Newell reference teaches the delivery assembly of claim 1, wherein the peripheral portion of the implant distal protection feature comprises a plurality of circumferentially spaced petal like portions that extend from the central portion (Figure 5C; 400”), wherein the petal like portions may consist of three petal like portions substantially evenly circumferentially spaced around the delivery wire assembly ([¶ 0201]).
Concerning claims 9 and 10, the Newell reference teaches the delivery assembly of claim 1, wherein the central portion of the implant distal protection feature may be fixedly attached to the delivery wire assembly in a manner such that the implant distal protection feature is not rotatable relative to the wire delivery assembly or rotatably attached to the delivery wire assembly in a manner such that the implant distal protection feature is rotatable relative to the delivery wire assembly ([¶ 0031]).
Claim(s) 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Newell et al. (US 2016/0220403, hereinafter Newell).
Concerning claims 5-8, the Newell reference teaches the delivery assembly of claim 1, wherein the implant distal protection feature covers what appears to be between about five percent and about ten percent of a total length of the implant or less when the distal portion of the delivery wire assembly including the implant and the implant distal protection feature is constrained within the delivery catheter lumen (Figure 2; 200, 400).  Although the reference does not specifically teach a range of percentages that the distal protection feature covers, the reference does teach that the distal protection feature may be a number of different lengths ([¶ 0200]), while also teaching that the stent can be cut to length ([¶ 0089]).  

Furthermore, if the applicant disagrees that the reference provides enough disclosure to teach these percentages it would at least be obvious to adjust the lengths of the distal protection feature and the length of the implant, which would then result in an adjustment of the percentage of the implant that is covered by the distal protection feature, as a routine optimization of result effective variables, said variables being the length of the distal protection feature and the length of the implant.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Stenzel et al. reference (US 2005/0096724) teaches a delivery assembly having a distal protection feature that covers a portion of an implant (Figure 17); the Randolph et al. reference (US 2010/0057184) also teaches a delivery assembly having a distal protection feature that covers a portion of an implant (Figure 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122.  The examiner can normally be reached on Monday - Friday; EST 10:00 AM - 6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        2/27/2021